Citation Nr: 1231748	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  02-14 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury. 

2.  Entitlement to service connection for residuals of a neck injury. 

3.  Entitlement to service connection for residuals of a head injury. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to July 1959. 

This case was originally before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2002 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in Muskogee, Oklahoma, (hereinafter RO).  In April 2003, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2002).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO. 

The Veteran's claims were denied by an October 2006 Board decision, and the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In an Order dated in August 2008, the Court, vacated the October 2006 Board decision, and remanded the case to the Board for readjudication pursuant to a Joint Motion for Remand. 

The Board remanded the case for development directed by the Joint Motion in February 2010.  The Veteran's claims were again denied by an August 2010 Board decision, and the Veteran again appealed to the Court.  In a memorandum decision dated in March 2012, the Court vacated the August 2010 Board decision and remanded the case to the Board for readjudication consistent with the Court's decision.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its March 2012 decision the Court, in pertinent part, found that the Board did not properly consider whether the Veteran's current back, neck, and head injuries may have been aggravated during his period of active service, and directed the Board consider additional lay statements.   

Service treatment records show that no abnormalities were noted on the Veteran's service entrance examination in June 1958.  Two weeks later the Veteran reported at an EENT clinic consultation that he had had an accident in March 1956 in which he was hit in the head.  The Veteran was seen on August 8, 1958 with complaints of abdominal and back pain when marching.  The Veteran gave a history of being in an accident in 1956 in which part of a house caved in and he was hospitalized for four to five days for x-rays and observation.  The Veteran also said that then and now he has pain on flexion of trunk.  Examination revealed paravertebral muscle spasm of the lumbosacral area.  The assessment was lumbosacral strain.  The Veteran was referred to physical therapy where he was seen from August 8th to August 20th for treatment for tightness in the right lumbar paravertebral muscles with hot packs and massage. There are no additional records of treatment for any low back condition while in service, and the reports from the June 1959 separation examination do not reflect a back disability. 

The Veteran contends that he has current low back, neck, and head disabilities as a result of injuries he received in 1958 while stationed at the Sheppard Air Force Base in Texas.  He has said that shortly before he received the treatment for his back in August 1958, he was painting his squadron commander's office when he fell off a ladder and landed with his head and neck on a desk and with his back over a chair. He said that he did not seek immediate treatment but later began having pains and went to the base hospital for treatment (which he asserts is the August 1958 treatment shown in his service medical records). He has said that he has had pain in his back ever since then and has seen multiple doctors since leaving the service for back pain. 

The Veteran testified that he had seen multiple doctors since service, including one shortly after service. A letter from that doctor dated in September 1960 shows that the Veteran was seen in October 1959 mainly for complaints of epigastric pain and indigestion.  The Veteran, however, also complained of back discomfort, but the doctor stated that examination of his back was essentially negative.  The next record of treatment for back pain is not until October 1990 when the Veteran was seen for a work-related lumbosacral strain. 

In an April 2003 statement, a private physician stated that he reviewed the Veteran's medical history and found that the Veteran has suffered severe back and neck pain due to the result of an accident he sustained while in the Armed Forces, i.e. that the Veteran was painting his commander's office and fell from a ladder and he sought medical attention the same month for back pain.  This physician stated that he felt that the Veteran's injuries were directly related to the above-mentioned accident.  Adverse VA medical opinions on the question appear to implicate the Veteran's reported pre-service injury supporting their conclusions.  Since the service entrance examination report makes no reference to any relevant abnormalities, the Veteran is presumed sound at service entrance.  In view of that, another examination and opinion should be sought, which assumes the Veteran had no pre-service injures or disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA examinations by the appropriate physician(s) to ascertain the nature and etiology of any current low back, neck, and head disability that may be present.  The claims file should be made available to the examiner for review in connection with the examination, and any medically indicated special tests and studies should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner(s) should offer an opinion as to whether it is at least as likely as not that any current low back, neck, or head disorders are related to the Veteran's military service, and particularly the low back complaints noted therein.  Specifically, the examiner should comment on whether the inservice complaints noted in the service treatment records were an early manifestation of any current disability.  A rationale for such opinions should be provided, which should assume no pertinent disease or injury existed prior to service.  

2.  When the development requested has been completed, the issues should again be reviewed.  If a benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

